





CITATION: Mutual Apartments Inc. v. Lam Estate, 2011
      ONCA 119





DATE: 20110210



DOCKET: C50801



COURT OF APPEAL FOR ONTARIO



Moldaver, Simmons and Gillese JJ.A.



BETWEEN



Mutual Apartments Inc.



Plaintiff (Appellant)



and



Gab Yi Lam by Her Estate Trustee Sec Yong Lam and Sec
          Yong Lam Personally



Defendants (Respondents in Appeal)



Paul Neil Feldman and Oscar Strawczynski, for the appellant



David M. Goodman, for the respondents



Heard: February 8, 2011



On appeal from the judgment of Justice Jane E. Kelly of the
          Superior Court of Justice dated June 26, 2009.



APPEAL BOOK ENDORSEMENT



[1]

The third paragraph in Schedule A to the Agreement of Purchase and
    Sale (the Agreement) stipulated that the Offer and Agreement were conditional
    upon the Purchaser being approved by the first mortgager to assume the first
    mortgage. That same paragraph of the Agreement went on to expressly state that
    if the Purchasers proposed assumption of the first mortgage is not approved,
    this Offer and the resulting Agreement shall be null and void.

[2]

The trial judge found that this condition had not been fulfilled. She
    further found that Mutual (the Purchaser) had no intention of assuming the
    existing mortgage and that Mutual could not blame the respondents (defendants)
    for not providing an assumable mortgage. The trial judge also found that the
    Purchaser had no right to waive this condition and that the Vendors had not
    waived it.

[3]

We see no basis on which to disturb these findings of the trial judge.
    The record amply supports such findings.

[4]

Accordingly, the Agreement of Purchase and Sale is void. For these
    reasons alone, this appeal must be dismissed. We would add that nothing in
    these reasons should be taken as endorsing the reasoning below on the other
    issues, including the reasoning in respect of the second deposit cheque and
    mitigation of damages.

[5]

Costs to the respondent fixed in the sum of $10,000, all inclusive.


